 

Campbell Tractor co

2014 N Franklin Blvd, Nampa, Idaho 83687
Phone: 208.466.8414

Fax: 208.466.6424

E-mail: nampa@campbelitractor.com

 

September 17, 2020

To whom it may concern:

On September 14, 2020 | filed claim #17 for case number 20-31020. The claim was
filed with Mark F Haueter, 2014 N. Franklin Blvd., Nampa, ID 83687 as the creditor.
| need to withdraw this claim as the creditor name is incorrect. For some reason it
auto filed the name in error, and it was not caught until after the final submission.

Thank you,

VSS

Amy E Johnson
Controller

re i OS : j 2
